Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
This is in response to the amendment filed 12/02/2021. Claims 1-30 are pending and presented for examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

In the remarks, submitted 12/2/2021, the applicant argued that the structure for the “means” plus I claim 30 are Processors 212, 216, 252, 260 shown in figures 1-5.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1 – 30 are rejected under 35 USC 103 as being unpatentable over Mukherjee et al (US Pub. No. 2021/0127314 A1) in view of Zhu et al (US Pub. No. 2021/0105691  A1).

Regarding claim 1, Mukherjee discloses “A method for supporting handover of a Voice over Internet Protocol (VoIP) call” (see Mukherjee ¶ 0014; ¶ 0029), comprising “Determining, by a processor of a user equipment (UE), whether a voice call is active over a network connection established by the UE” (see Mukherjee figure 6, step 605 and ¶ 0062; established voice call is initiated and determined to be active), “determining, by the processor of the UE, whether Voice over New Radio (VoNR) is supported in response to determining that the voice call is active over the connection established by the UE”( see Mukherjee figure 6 and ¶ 0058; after the voice call on the non-5G network is established, explicit or implicit indication that existing voice calls are not supported, e.g., because the 5G network does not support VoNR.  As described herein, the 5G network may first determine whether it supports VoNR before determining whether to include the indication that existing voice calls are not supported); “and selecting, by the processor of the UE, Long Term Evolution (LTE) for handover of the voice call in response to determining that VoNR is not supported” (See Mukherjee figure 6 and ¶ 0061; may initiate a handover procedure of the existing voice call to a 4G or LTE network.  For example, if the wireless device's existing voice call is supported on a WiFi network, the wireless device may detect the 5G network and overlapping coverage in a 4G/LTE network.  In response to the registration acceptance indicating existing voice calls are not supported on the 5G network, the wireless device may continue to try to move the existing voice call, but instead of to the 5G network, the wireless device may initiate a handover to the EPS on the 4G/LTE network that also provide coverage).
Mukherjee does not appear to explicitly disclose the active voice call is “a voice call active over a wireless Local area network (WLAN)” and “wherein determining whether VoNR is supported is based on at least one of configuration settings in the UE and network signaling”.  However, Zhu discloses “a voice call active over a wireless Local area network (WLAN)”( See Zhu ¶ 0094) and “wherein determining whether VoNR is supported is based on at least one of configuration settings in the UE and network signaling” (See Zhu ¶ 0086, 0091, 0096) .  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Mukherjee and Zhu before him or her, to modify the invention of Mukherjee to incorporate the teaching of Zhu into the teaching of Mukherjee and utilize WLAN connections. The suggestion for doing so to provide techniques for handover of WLAN voice calls to one or more cellular networks (¶ 0002).

Regarding claim 2, claim 1 is incorporated as stated above.  In addition, the combination of Mukherjee and Zhu further discloses “wherein selecting LTE for handover of the voice call causes the UE to handover an Internet Protocol (IP) Multimedia Subsystem (IMS) Packet Data Network (PDN) connection established using the WLAN connection directly to an LTE connection without attempting to establish the IMS PDN connection with an available fifth generation (5G) system (5GS) during the handover”; (see Mukherjee ¶ 0061 and Zhu ¶ 0086 and ¶ 0094).

Regarding claim 3, claim 1 is incorporated as stated above.  In addition, the combination of Mukherjee and Zhu further discloses “wherein determining whether VoNR s supported comprises determining that the UE does not support VoNR or determining that a fifth generation (5G) standalone (SA) network does not support VoNR”; (see Mukherjee ¶ 0029 and Zhu ¶ 0090).

Regarding claim 4, claim 1 is incorporated as stated above.  In addition, the combination of Mukherjee and Zhu further discloses “wherein selecting LTE for handover of the voice call in response to determining that VoNR is not supported comprises: prioritizing, by the processor of the UE, an LTE radio access technology (RAT) over a New Radio (NR) RAT in response to determining that VoNR is not supported”; (see Mukherjee ¶ 0061 and Zhu ¶ 0086, ¶ 0090).

Regarding claim 5, claim 4 is incorporated as stated above.  In addition, the combination of Mukherjee and Zhu further discloses “determining, by the processor of the UE, whether the voice call transferred to LTE or the voice call ended; and prioritizing, by the processor of the UE, the NR RAT over the LTE RAT in response to determining that that the voice call transferred to LTE or the voice call ended”; (see Mukherjee ¶ 0061 and Zhu ¶ 0086, ¶ 0096).

Regarding claim 6, claim 4 is incorporated as stated above.  In addition, the combination of Mukherjee and Zhu further discloses “determining, by the processor of the UE, whether VoNR is supported after prioritizing the LTE RAT over the NR RAT; and prioritizing, by the .

Regarding claim 7, claim 4 is incorporated as stated above.  In addition, the combination of Mukherjee and Zhu further discloses “determining, by the processor of the UE, whether NR RAT is in a connected state with the 5G SA network after prioritizing the LTE RAT over the NR RAT; and controlling, by the processor of the UE, the NR RAT to stay in the connected state until the NR RAT moves to an idle state”; (see Zhu ¶ 0017 Zhu ¶ 0086, ¶ 0096).

Regarding claim 8, claim 4 is incorporated as stated above.  In addition, the combination of Mukherjee and Zhu further discloses “determining, by the processor of the UE, whether an LTE signal measurement is above a quality threshold; and prioritizing, by the processor of the UE, the LTE RAT over the NR RAT in response to determining that the LTE signal measurement is above the quality threshold”; (see Mukherjee ¶ 0037, ¶ 0039;  and Zhu ¶ ¶ 0086, ¶ 0096).

Regarding claim 9, claim 4 is incorporated as stated above.  In addition, the combination of Mukherjee and Zhu further discloses “determining, by the processor of the UE, whether a WLAN signal measurement is below a quality threshold; and prioritizing, by the processor of the UE, the LTE RAT over the NR RAT in response to determining that the WLAN signal measurement is below the quality threshold.”; (see Mukherjee ¶ 0037, ¶ 0039;  and Zhu ¶ ¶ 0086, ¶ 0096).

Regarding claim 10, claim 4 is incorporated as stated above.  In addition, the combination of Mukherjee and Zhu further discloses “attaching, by the processor of the UE, the LTE RAT to an LTE cell after prioritizing the LTE RAT over the NR RAT, wherein prioritizing the LTE RAT includes ignoring redirection from LTE to NR requests after attaching the LTE RAT to the LTE cell”; (see Mukherjee ¶ 0040, ¶ 0061 and Zhu ¶ 0086, ¶ 0090).

Regarding claim 11, claim 1 is incorporated as stated above.  In addition, the combination of Mukherjee and Zhu further discloses “wherein selecting LTE for handover of the voice call in response to determining that VoNR is not supported comprises: determining, by the processor of the UE, whether the UE is registered to the 5G SA network in response to determining that VoNR is not supported; determining, by the processor of the UE, whether a WLAN signal measurement is below a WLAN quality threshold or an LTE signal measurement is above an LTE quality threshold in response to determining that the UE is registered to the 5G SA network (see Mukherjee ¶ 0037, ¶ 0039, ¶ 0061;  and Zhu ¶ 0086, ¶ 0090, ¶ 0096); and sending, by the processor of the UE, a service request to trigger Evolved Packet System (EPS) fallback to the 5G SA network in response to determining that the WLAN signal measurement is below the WLAN quality threshold or the LTE signal measurement is above the LTE quality threshold.”; (see Mukherjee ¶ 0037, ¶ 0039, ¶ 0061;  and Zhu ¶ 0086, ¶ 0090, ¶ 0096).

Regarding claim 12, claim 11 is incorporated as stated above.  In addition, the combination of Mukherjee and Zhu further discloses “determining, by the processor of the UE, that EPS fallback is complete; and controlling, by the processor of the UE, an LTE radio access .

Regarding claim 13, claim 1 is incorporated as stated above.  In addition, the combination of Mukherjee and Zhu further discloses “wherein determining whether VoNR is supported in response to determining that the voice call is active over the WLAN connection established by the UE comprises: determining whether EPS fallback occurs in response to determining that the voice call is active over the WLAN connection established by the UE; and prioritizing the LTE RAT over the NR RAT in response to determining that EPS fallback occurs”; (see Mukherjee ¶ 0013, ¶ 0028 and Zhu ¶ 0086, ¶ 0090).

Regarding claim 14, claim 2 is incorporated as stated above.  In addition, the combination of Mukherjee and Zhu further discloses “wherein the handover of the voice call to the LTE connection is a handover of the IMS PDN connection from an evolved Packet Data Gateway (ePDG) to LTE”; (see Mukherjee ¶ 0061; Zhu ¶ 0085,).

Regarding claim 15, claim 1 is incorporated as stated above.  In addition, the combination of Mukherjee and Zhu further discloses “wherein the WLAN connection is a Wi-Fi connection”; (see Mukherjee ¶ 0017; Zhu ¶ 0086).

Regarding claim 16, claim 1 is incorporated as stated above.  In addition, the combination of Mukherjee and Zhu further discloses “wherein handover of the voice call occurs .

Claims 17 - 28 are the User Equipment claims corresponding to the method claims 1 - 16 that have been rejected above.  Applicant attention is directed to the rejection of claims 1 - 16.  Claims 17 – 28 are rejected under the same rational as claims 1 - 16.

Claim 29 is the non-transitory processor-readable medium claim corresponding to the method claim 1 that has been rejected above.  Applicant attention is directed to the rejection of claim 1.  Claim 29 is rejected under the same rational as claim 1.


Claim 30 is the User Equipment claim corresponding to the method claim 1 that has been rejected above.  Applicant attention is directed to the rejection of claim 1.  Claim 30 is rejected under the same rational as claim 1.


Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED M KASSIM whose telephone number is (571)270-3770. The examiner can normally be reached 10:00 am - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KHALED M KASSIM/             Primary Examiner, Art Unit 2468